Citation Nr: 9915850	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than August 14, 
1996, for an award of an  increased disability rating to 70 
percent for service-connected residuals, gunshot wound, right 
brachial plexus with complete ulnar nerve paralysis, partial 
radial nerve paralysis, atrophy of right arm, forearm, and 
hand and partial wrist drop, and for an award of special 
monthly compensation (SMC) for loss of use of a hand under 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2) on the grounds 
of clear and unmistakable error (CUE) in a prior final rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which assigned an effective date of August 14, 
1996, for an award of an  increased disability rating to 70 
percent for service-connected residuals, gunshot wound, right 
brachial plexus with complete ulnar nerve paralysis, partial 
radial nerve paralysis, atrophy of right arm, forearm, and 
hand and partial wrist drop, and for an award of special 
monthly compensation (SMC) for loss of use of a hand under 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  The veteran 
appealed the effective date assigned to the Board.


FINDINGS OF FACT

1.  In a December 1969 Memorandum Rating for Vocational 
Rehabilitation Purposes, the veteran was provided a 30 
percent rating for hemiparesis, right side.

2.  In a May 1970 rating decision, the veteran was assigned a 
temporary total evaluation for a period of convalescence from 
March 13, 1970.

3.  In a January 1971 rating decision, the veteran was 
assigned a 60 percent rating under diagnostic code 8516-8514 
from 4/1/71 for residuals, gunshot wound (GSW), right 
brachial plexus with complete ulnar nerve paralysis, partial 
radial nerve paralysis, atrophy of right arm, forearm, and 
hand and partial wrist drop.

4.  In March 1974, the veteran claimed loss of use of the 
right arm as the basis for entitlement to assistance in the 
purchase of an automobile.

5.  In a May 1974 rating decision, the RO denied SMC for loss 
of use of the right arm and denied assistance in the purchase 
of an automobile.

6.  In a July 1978 rating decision, a temporary total rating 
for a period of convalescence was assigned from March 23, 
1978, to July 1, 1978, and then reinstated the 60 percent 
rating under diagnostic code 8516-8514 for residuals, GSW, 
right brachial plexus with complete ulnar nerve paralysis, 
partial radial nerve paralysis, atrophy of right arm, 
forearm, and hand and partial wrist drop.

7.  In a March 1997 rating decision, the RO assigned an 
effective date of August 14, 1996, for an award of an  
increased disability rating to 70 percent for 
service-connected residuals, GSW, right brachial plexus with 
complete ulnar nerve paralysis, partial radial nerve 
paralysis, atrophy of right arm, forearm, and hand and 
partial wrist drop, under Diagnostic Code 8514-8516, and for 
an award of SMC for loss of use of a hand under 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(2).

8.  In a July 1997 notice of disagreement with the March 1997 
rating decision, the veteran stated that the RO, in the March 
1997 rating decision, "increased the hand to 70 [percent] 
based upon a finding of complete paralysis hand drop little 
finger having no extension or grasp objects larger than 11/2 
inch", and he claimed that "these conditions existed at the 
time of my original rating decision [July 1, 19]78" and 
inquired if SMC under subsection (k) of section 1114 of the 
statute could be "awarded back to this date based [u]pon the 
medical evidence and VA regulations a[v]ailable and in effect 
at the time of the original rating action".

9.  In a September 1997 VA Form 9 substantive appeal, the 
veteran stated, "The original rating action was in error 
38 C.F.R. § 3.105(a) in that the Board member should have 
rated loss of use and [SMC under 38 U.S.C.A. § 1114(k)] based 
upon complete paralysis of motor nerve", and he further 
stated, "The evidence of record to include the VA laws and 
regulations which may have applied were not properly applied 
at that time" and "Ther[e] was no effective remaining 
function of the dominant hand at the time of my origina[l] 
rati[ng]" and "As such entitlement to the 70 [percent] and 
[SMC] award were erroneously denied by the Board[']s original 
rating action."

10.  On a VA Form 646, Statement of Representative in 
Appeal[ed] Case, the veteran argued that "the evidence of 
record at the time of the July 28, 1978 VA rating decision 
warranted a 70 percent evaluation and entitlement to SMC" 
and that that rating decision was based on clear and 
unmistakable error (CUE) under 38 C.F.R. § 3.105(a).

11.  At a September 1998 hearing before the Board, the 
veteran's representative stated that the veteran was claiming 
CUE in the January 1971 rating decision, contending that 
"the level of disability shown in 1996 which provided the 
increased evaluation for the loss of use of the right hand 
and the increased evaluation was in existence at the time of 
the 1971 rating decision and that misapplication of the law 
and the evidence of record at that time resulted in an 
improper decision."


CONCLUSION OF LAW

A claim for an effective date earlier than August 14, 1996, 
for an award of an  increased disability rating to 70 percent 
for service-connected residuals, gunshot wound, right 
brachial plexus with complete ulnar nerve paralysis, partial 
radial nerve paralysis, atrophy of right arm, forearm, and 
hand and partial wrist drop, and for an award of SMC for loss 
of use of a hand under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(2) on the grounds of CUE in a prior final rating 
decision has not been articulated with sufficient clarity and 
specificity as to what the alleged error is to reasonably 
raise a claim of CUE in a prior final rating decision.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.105(a) (1998); Fugo v. Brown, 6 Vet. App. 43, 45 (1993) 
(requiring some degree of specificity as to what the alleged 
error is to reasonably raise a claim of CUE).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background.

Service medical records show that the veteran was injured in 
service in October 1969 when he was shot accidentally with a 
38 caliber machine gun bullet at the right jaw.  The bullet 
traversed the right side of the neck, lacerating the right 
jugular vein and right thyrocervical trunk.  It also contused 
the right brachial plexus and then entered the apex of the 
right lung, traversing the right lung and then into the right 
retroperitoneal area.

In a December 1969 Memorandum Rating for Vocational 
Rehabilitation Purposes, the veteran was provided a 30 
percent rating for hemiparesis, right side.  In a May 1970 
rating decision, the veteran was assigned a temporary total 
evaluation for a period of convalescence from March 13, 1970.

In a January 1971 rating decision, the veteran was assigned, 
among several ratings for other disabilities, a 60 percent 
rating under diagnostic code 8516-8514 from April 1, 1971, 
for residuals, gunshot wound (GSW), right brachial plexus 
with complete ulnar nerve paralysis, partial radial nerve 
paralysis, atrophy of right arm, forearm, and hand and 
partial wrist drop.

In March 1974, the veteran claimed loss of use of the right 
arm as the basis for entitlement to assistance in the 
purchase of an automobile.  In a May 1974 rating decision, 
the RO denied SMC for loss of use of the right arm and denied 
assistance in the purchase of an automobile.

In a July 1978 rating decision, a temporary total rating for 
a period of convalescence was assigned from March 23, 1978, 
to July 1, 1978, and then the 60 percent rating under 
diagnostic code 8516-8514 for residuals, GSW, right brachial 
plexus with complete ulnar nerve paralysis, partial radial 
nerve paralysis, atrophy of right arm, forearm, and hand and 
partial wrist drop was reinstated.

In a March 1997 rating decision, the RO assigned an effective 
date of August 14, 1996, for an award of an  increased 
disability rating to 70 percent for service-connected 
residuals, GSW, right brachial plexus with complete ulnar 
nerve paralysis, partial radial nerve paralysis, atrophy of 
right arm, forearm, and hand and partial wrist drop, under 
Diagnostic Code 8514-8516, and for an award of SMC for loss 
of use of a hand under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(2).  In a July 1997 notice of disagreement with 
the March 1997 rating decision, the veteran stated that the 
RO, in the March 1997 rating decision, "increased the hand 
to 70 [percent] based upon a finding of complete paralysis 
hand drop little finger having no extension or grasp objects 
larger than 11/2 inch", and he claimed that "these conditions 
existed at the time of my original rating decision [July 1, 
19]78" and inquired if SMC under subsection (k) of section 
1114 of the statute could be "awarded back to this date 
based [u]pon the medical evidence and VA regulations 
a[v]ailable and in effect at the time of the original rating 
action".

In a September 1997 VA Form 9 substantive appeal, the veteran 
stated, "The original rating action was in error [under] 
38 C.F.R. § 3.105(a) in that the Board member should have 
rated loss of use and [SMC under 38 U.S.C.A. § 1114(k)] based 
upon complete paralysis of motor nerve."  He further stated, 
"The evidence of record to include the VA laws and 
regulations which may have applied were not properly applied 
at that time."  He continued, "Ther[e] was no effective 
remaining function of the dominant hand at the time of my 
origina[l] rati[ng]" and "[a]s such entitlement to the 70 
[percent] and [SMC] award were erroneously denied by the 
Board[']s original rating action."

On a VA Form 646, Statement of Representative in Appeal[ed] 
Case, the veteran argued that "the evidence of record at the 
time of the July 28, 1978[,] VA rating decision warranted a 
70 percent evaluation and entitlement to SMC" and that that 
rating decision was based on CUE under 38 C.F.R. § 3.105(a).  
At a September 1998 hearing before the Board, the veteran's 
representative stated that the veteran was claiming CUE in 
the January 1971 rating decision, contending that "the level 
of disability shown in 1996 which provided the increased 
evaluation for the loss of use of the right hand and the 
increased evaluation was in existence at the time of the 1971 
rating decision and that misapplication of the law and the 
evidence of record at that time resulted in an improper 
decision."  The representative contended, "A 70 percent 
evaluation and SMC, loss of use, should be awarded effective 
April 1, 1971 . . . ."

II.  Analysis.

At the outset, the Board notes that a claim for an "earlier 
effective date" for a grant of benefits may be predicated on 
different legal theories of entitlement.  There is a 
distinction, for example, between a claim for an earlier 
effective date based on CUE in a prior final RO rating 
decision that is not itself the subject of the appeal to the 
Board and a claim for an earlier effective date for benefits 
which have been granted by an RO rating decision that is 
presently before the Board on appeal.

Because the revision of a prior final rating decision based 
on CUE requires that benefits be paid "as if the corrected 
decision had been made on the date of the reversed 
decision," an allowance of benefits resulting from the 
revision of a decision based on CUE generally will involve 
the assignment of an "earlier" effective date for those 
benefits.  38 C.F.R. § 3.105(a) (1998).  However, in a claim 
alleging CUE, the assignment of an effective date is usually 
an ancillary matter to be determined once the principal 
issue, i.e., whether there was CUE in a prior final rating 
decision, has been satisfactorily pled and proven.

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO relied on a regulation, from among many 
regulations provided to govern the assignment of effective 
dates, that was inappropriate for the type of benefit 
awarded.  See 38 C.F.R. § 3.400 (1998).  The latter claim is 
not a claim for clear and unmistakable error, which is a term 
of art for a special type of error that is always alleged to 
have been made in a prior final decision not a current 
decision on appeal.  A claim for an earlier effective date 
for a benefit granted by an RO rating decision that is the 
subject of a current appeal is a claim of error -- simple, 
ordinary error -- in the calculation of the effective date 
for a current award.  Compare 38 C.F.R. § 3.105(a) with 
38 C.F.R. § 3.400 (1998).

In this case, the veteran, in the July 1997 notice of 
disagreement with the March 1997 rating decision, requested 
an effective date for SMC back to "the time of my original 
rating decision [July 1, 19]78".  The Board notes that in 
subsequent statements the veteran requested an earlier 
effective date not only for SMC but also for the increased 
rating to 70 percent and he requested a date back to an 
"original" rating decision in January 1971 rather than July 
1978.  Regardless, of which of these two dates the veteran 
meant should be the appropriate effective date, the Board 
notes that the only legal basis on which entitlement to an 
effective date so far back in time for benefits granted in 
March 1997 is CUE in either the July 1978 rating decision or 
CUE in the January 1971 rating decision.  Thus, in alleging 
that the March 1997 rating decision, which is the subject of 
the present appeal before the Board, had erred in assigning 
August 1996 as an effective date for the increased rating to 
70 percent and for SMC and by contending that one or the 
other of two dates decades earlier should have been assigned, 
the veteran was not alleging simple, "garden-variety" error 
in the March 1997 rating decision's assignment of an 
effective date under 38 C.F.R. § 3.400, et seq., because no 
date twenty years earlier than the date of the claim being 
presently adjudicated is ever warranted under any of those 
effective date rules.  38 C.F.R. § 3.400, et. seq. (1998).  
Instead, the veteran was actually claiming CUE under 3.105(a) 
in either the January 1971 rating decision or in the July 
1978 rating decision both of which were final decisions.  In 
this regard, the Board notes that the veteran cited to 
3.105(a) in the September 1997 VA Form 9 and in the undated 
VA Form 1-646 and his representative noted it at the 
September 1998 hearing before the Board.  See Transcript of 
Hearing at 2.  Although the RO provided the veteran reasons 
and bases for its denial of entitlement to an effective date 
earlier than that assigned, citing 38 C.F.R. § 3.400, it is 
clear that both the veteran and his representative were well 
aware of the applicable law and regulations concerning CUE in 
a prior rating decision, and thus no prejudice will result 
from the Board's considering the veteran's claim on this 
basis.

As noted above, an allegation of CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Duran v. 
Brown, 7 Vet. App. 216, 224 (1994).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
order for a claimant to successfully establish a valid claim 
of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final RO rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44-45 (1993), 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin and 
that, if there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement and also 
requiring some degree of specificity as to what the alleged 
error is to reasonably raise a claim CUE error and stating 
that, where CUE was not reasonable raised, Board was not 
required to address it).

In this case, the Board concludes that the veteran has not 
stated with sufficient specificity how or why either the 
January 1971 or July 1978 rating decisions were predicated on 
CUE except to say that certain symptoms that he has now, on 
which he believes the March 1997 rating decision awarded the 
increased rating to 70 percent and awarded SMC, he also had 
in 1971 and 1978.  For example, in the July 1997 notice of 
disagreement, the veteran argued that the March 1997 rating 
decision "increased the hand to 70 [percent] based upon a 
finding of complete paralysis hand drop little finger having 
no extension or grasp objects larger than 11/2 inch", and he 
claimed that "these conditions existed at the time of my 
original rating decision [July 1, 19]78".  However, the 
March 1997 did not state that finding exactly and specified 
more findings than merely that.  Moreover, the veteran has 
never stated how the findings on the January 1971 or July 
1978 rating decisions were in error based on the findings of 
the medical evidence of record at each of those times.  In 
this regard he has never quoted from the medical reports on 
which the January 1971 or July 1978 rating decisions were 
based in the context of the rating criteria extant at the 
time of those decisions or stated what the error was in those 
decisions and why, except for the error in those rating 
decisions, the outcomes would have been manifestly different 
-- i.e., he would have been awarded a 70 percent rating 
and/or SMC.  He does not articulate with any specificity what 
the error in those decisions was and why it was CUE instead 
of being simply a disagreement with how the facts were 
weighed or evaluated by the adjudicators at that time.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (holding 
that that one who claims CUE "must assert more than a 
disagreement as to how the facts were weighed or evaluated).  
In this regard, he alleges factual error in those rating 
decisions but never discusses the facts.

Therefore, the Board concludes that CUE in the prior final 
rating decisions was not articulated with the requisite 
degree of specificity as to what the alleged error was to 
reasonably raise a claim CUE.  Accordingly, the claim must 
for an effective date earlier than August 14, 1996, for an 
award of an increased disability rating to 70 percent for 
service-connected residuals, gunshot wound, right brachial 
plexus with complete ulnar nerve paralysis, partial radial 
nerve paralysis, atrophy of right arm, forearm, and hand and 
partial wrist drop, and for an award of SMC for loss of use 
of a hand under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(2) on the grounds of CUE in a prior final rating 
decision must be denied.










	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than August 14, 1996, for an award 
of an  increased disability rating to 70 percent for 
service-connected residuals, gunshot wound, right brachial 
plexus with complete ulnar nerve paralysis, partial radial 
nerve paralysis, atrophy of right arm, forearm, and hand and 
partial wrist drop, and for an award of special monthly 
compensation for loss of use of a hand under 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(2) on the grounds of clear 
and unmistakable error in a prior final rating decision is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

